      Case 4:19-cv-03649 Document 9 Filed on 12/04/19 in TXSD Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MARY GILES                                    §
    Plaintiff,                                §
                                              §
v.                                            §       CIVIL ACTION NO. 4:19-cv-03649
                                              §       JURY
                                              §
PALOMAR SPECIALTY INSURANCE                   §
COMPANY,                                      §
    Defendant.                                §


        AGREED MOTION TO ABATE PENDING OUTCOME OF APPRAISAL

TO THE HONORABLE COURT:

       Defendant Palomar Specialty Insurance Company (“Palomar”) and Plaintiff Mary Giles

file this Agreed Motion to Abate Pending Outcome of Appraisal and show the Court as follows:

                             I.     FACTUAL BACKGROUND

       1.     This case involves a dispute over the cost necessary to make repairs as part of a

residential property insurance claim for storm damages with an August 26, 2017 date of loss

(Hurricane Harvey). Palomar issued Property Policy No. PIC-11821-1 to Plaintiff Mary Giles

(“Giles” or “Plaintiff”). The Policy insured the property located at 13514 Lakecrest Drive,

Cypress, Texas 77429 (“the Property”) and was in effect from December 13, 2016 through

December 13, 2017.

       2.     Plaintiff submitted Claim No. PSI-98803 on August 30, 2017. Palomar assigned

an adjuster to investigate the claim. Based on the results of the claim investigation, Palomar

issued a letter to Giles denying the claim for no wind or hail damage as well as excluded flood

damages.

       On May 30, 2019, Plaintiff’s attorney issued his pre-suit demand letter.



                                                  1
Case 4:19-cv-03649 Document 9 Filed on 12/04/19 in TXSD Page 2 of 5



On July 19, 2019, Defendant invoked appraisal and designated its appraiser.

On August 22, 2019, Plaintiff’s Original Petition was filed.

3.     The Policy’s applicable appraisal provisions state as follows:

                                       ***

7.    Appraisal
      b) If you or we fail to agree on the actual cash value (including the replacement
          costs and depreciation/obsolescence) or the incurred property damage of
          your claimed loss, either you or we may make a written demand for
          appraisal. The appraisal shall be made strictly in accord with the terms of this
          appraisal clause. Neither you nor we may assign the right to demand
          appraisal, whether before or after loss or damage. Any assignment shall be
          void.
      c) 1) Within 20 days of the receipt of a written demand for appraisal, you and
                we each shall:
                (i) appoint a qualified individual person as an appraiser; and
                (ii) notify the other in writing of the appraiser’s name and contact
                      information.
          2) In order for a person to be qualified to act as an appraiser, the person
                must be competent, independent, neutral and impartial. A person:
                (i) who has performed, or who is employed by an entity which has
                      performed any work or a person who has provided any service for
                      either your or us in relation to any claimed loss under this policy,
                      whether or not such work or service has been or will be paid; or
                (ii) who has performed or may perform, or who is employed by an
                      entity which has performed or may perform repairs or replacement
                      of your property;
                shall not be qualified to serve as an appraiser.

                                         ***
12.   Lawsuits Against Us
      a) No suit or action can be brought unless the policy provisions have been
          complied with. A suit brought against us must be filed within 2 years and 1
          day after the cause of action accrues.
      b) If you disagree with our claim decision, you can file suit:
          1) 60 days after we receive your notice of disagreements under Section I –
                Conditions, item 3.c); or
          2) if we do not request information from you within 15 days after we
                receive your notice of disagreements; or
          3) if we do not notify you in writing of our decision on your
                disagreements within the time we are allowed under Section I –
                Conditions, item 3.c)4); or
          4) after you receive our decision on your disagreements; or



                                         2
      Case 4:19-cv-03649 Document 9 Filed on 12/04/19 in TXSD Page 3 of 5



                  5) if it is necessary to prevent the statute of limitations from expiring.
             c)   You can file suit before or after appraisal is requested. You and we agree that
                  a suit must be abated if appraisal is requested until appraisal is complete.
             d)   If You File Suit Before Complying With Policy Provisions.
                  1) If you file suit before you comply with the policy provisions, including
                        providing notice of your disagreements, you and we agree:
                        (i) the suit must be abated until you comply with the policy
                              provisions, unless compliance is no longer possible; and
                        (ii) our duties under Disagreements With Our Claim Decision
                              (Section I – Conditions, item 3.c)) stop until we receive notice the
                              suit is abated.
                  2) You comply with the policy provisions under Disagreements With Our
                        Claim Decision when we:
                        (i) receive notice of your disagreements;
                        (ii) receive the information we request from you, if any; and
                        (iii) notify you of our decision or our time to do so under Section I –
                              Conditions, item 3.c)4) has passed.

                                               ***

       4.      The parties are now in the appraisal process. Consequently, Palomar and Mary

Giles request that the Court stay this litigation until after the completion of the appraisal in

accordance with the Policy provision cited directly above.

                           II.    ARGUMENTS AND ANALYSIS

       The Court should abate the matter-pending appraisal.

       5.      Judicial economy is best served by abating this matter until such time as the

appraisal process is complete. Parra v. State Farm Lloyds, 7:14-CV-691, 2015 WL 12777192,

at *3 (S.D. Tex. Apr. 28, 2015). Moving forward with discovery related to the alleged breach of

contract and extra-contractual causes of action when a condition precedent to the breach-of-

contract claim has not been satisfied is a waste of the parties’ and the Court’s resources. Parra,

2015 WL 12777192 *3. Moreover, once appraisal has been invoked, as it has here, the parties

are contractually obligated to complete the appraisal process to determine the amount of the loss.

Consequently, this case should be abated pending appraisal. The proper remedy to enforce the

appraisal condition of Palomar’s policy is abatement of the case. Parra, 2015 WL 12777192 *3;


                                                3
      Case 4:19-cv-03649 Document 9 Filed on 12/04/19 in TXSD Page 4 of 5



Lidawi v. Progressive County Mut. Ins. Co., 112 S.W.3d 725, 735 (Tex. App.—Houston [14th

Dist.] 2003, no pet.). As a result of Palomar demanding appraisal of the amount of the loss,

Plaintiff is contractually required to comply with appraisal and the case should be abated while

the process is pending in accordance with the Policy provisions cited in Paragraph 3 above, and

consistent with the case law cited in this paragraph – Paragraph 5.

                   III.    CONCLUSION AND REQUEST FOR RELIEF

       6.      Defendant Palomar Specialty Insurance Company and Plaintiff Mary Giles

respectfully ask the Court to abate this lawsuit until the completion of the appraisal process.

                                              Respectfully submitted,


                                              By:     /s/ George Arnold
                                                    George H. Arnold, Attorney-in-Charge
                                                    State Bar No. 00783559
                                                    garnold@thompsoncoe.com
                                                    Susan Sparks Usery
                                                    State Bar No. 18880100
                                                    susery@thompsoncoe.com
                                                    THOMPSON, COE, COUSINS & IRONS, LLP
                                                    One Riverway, Suite 1400
                                                    Houston, Texas 77056
                                                    Telephone: (713) 403-8210
                                                    Facsimile: (713) 403-8299

                                                    And

                                                    Michael L. Schneiderman
                                                    State Bar No. 24033043
                                                    mschneiderman@postonlawfirmpllc.com
                                                    POSTON LAW FIRM, PLLC
                                                    6745 Calmont Avenue
                                                    Fort Worth, Texas 76116
                                                    Telephone: (817) 697-3492
                                                    Facsimile: (817) 697-3677

                                              ATTORNEYS FOR DEFENDANT PALOMAR
                                              SPECIALTY INSURANCE COMPANY




                                                 4
      Case 4:19-cv-03649 Document 9 Filed on 12/04/19 in TXSD Page 5 of 5



                                           By: /s/ Shane McClelland *w/ permission
                                               Shane McClelland
                                               State Bar No. 24046383
                                               shane@hmtrial.com
                                               THE LAW OFFICE OF SHANE MCCLELLAND
                                               440 Cobia Drive, Suite 101
                                               Katy, Texas 77494
                                               Telephone: (713) 987-7107
                                               Facsimile: (832) 827-4207

                                           ATTORNEY FOR PLAINTIFF
                                           MARY GILES


                               CERTIFICATE OF SERVICE

        This is to certify that on the 4th day of December, 2019, a true and correct copy of the
foregoing was served upon the following counsel of record in accordance with the Federal Rules
of Civil Procedure:

Shane McClelland
THE LAW OFFICE OF SHANE MCCLELLAND
440 Cobia Drive, Suite 101
Katy, Texas 77494
shane@hmtrial.com
Attorney for Plaintiff

                                             /s/ George Arnold
                                            George Arnold




                                               5
